     Case 1:19-cr-00575-FB Document 31 Filed 12/05/19 Page 1 of 1 PageID #: 194

                        MINUTE ENTRY FOR CRIMINAL PROCEEDING

RF.FORF, MAG.JUDGE           Ramon E. Reves Jr.                          DATE:         12/5/19

DOCKET NUMBER:              19CR575(FBI                             LOG#:                     V.'V?
DEFENDANT'S NAME :            Andrew Campos                            y                         ^
                             sj Present          Not Present               Custody         Bail
DEFENSE COUNSEL:                                       rtjc                   ,
                                Federal Defender           CJA              v Retained

A.U.S.A:     Keith Edelman                                 CLERK:          Felix Chin

INTERPRETER :                                            (Language)

X    Defendant arraigned on the : X     indictment       superseding indictment          probation violation
X     Defendant pleads NOT GUILTY to ALL counts.
 y    DETENTION HEARING Held.                    Defendant's first appearance.
              Bond set at                              . Defendant          released      held pending
              satisfaction of bond conditions.
              Defendant advised of bond conditions set by the Court and signed the bond.
              Surety(ies) sworn, advised of bond obligations by the Court and sighed the bond.
              (Additional) surety/ies to co-sign bond by
              After hearing, Court orders detention in custody.            Leave to reopen granted
       Temporary Order of Detention Issued. Bail Hearing set for

      At this time, defense counsel states on the record that the defendant does not have a bail
      application / package. Order of detention entered with leave to reapply to a Magistrate
     or to the District Court Judge to whom the case will be assigned.

 X     Order of Excludable Delay/Speedy Trial entered. Start.                        Stop I

       Medical memo issued.


       Defendant failed to appear, bench warrant issued.

      Status conference set for ((                   @ ^<^0 before Judge
Other Rulings:
